334 S.W.3d 547 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Carl E. LUSS, Jr., Defendant/Appellant.
No. ED 94337.
Missouri Court of Appeals, Eastern District, Division Two.
December 14, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 8, 2011.
Application for Transfer Denied April 26, 2011.
N. Scott Rosenblum, Rosenblum, Schwartz, Rogers & Glass, P.C., St. Louis, MO, for appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant appeals from a judgment entered upon a jury verdict finding him guilty of the Class A felony of trafficking in the second degree, in violation of section 195.223.3(2) RSMo (2000). The trial court found him to be a prior and persistent *548 drug offender and sentenced him to fifteen years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).